At the outset, I would like to warmly congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session and to wish him success in fulfilling his important mandate.
My thanks also go to his predecessor Mr. Peter Thomson, for his dedication and professionalism in conducting the work of the previous session.
I take this opportunity to express words of encouragement and support to the Secretary-General, Mr. António Guterres. I am confident that with his competent leadership and the joint efforts of the Member States, we will succeed in redefining the role of the United Nations and adjusting it to the requirements of the modern world.
Clearly, all of us gathered in this great Hall are deeply concerned about the challenges confronting the international community. The armed conflicts in the Middle East, protracted disputes, terrorism and violent extremism, and the affliction caused by poverty are only some of the problems undermining peace and sustainable development. We are equally concerned about the excessive accumulation of conventional weapons and the development of nuclear programmes. An international environment marked by threats to use force, including nuclear arms, greatly exacerbates people’s sense of insecurity and lack of trust.
The devastating natural disasters occurring with increasing frequency in a warming world affect hundreds of millions of people, especially those living in extreme poverty. In that context, I would like to express our compassion and deep condolences to the countries and the families affected by the recent devastating hurricanes, as well as by the earthquake in Mexico.
The statements by previous speakers show that we all have similar perceptions of global problems. Today more than ever, we need the joint commitment of all States Members of the United Nations to face those challenges. In that context, I would like to reiterate my country’s full support for Secretary-General Guterres’s reform agenda, which puts renewed emphasis on conflict prevention, the repositioning of the development system and reform of the internal management of the United Nations in order to effectively address the world’s major challenges.
Since signing the European Union Association Agreement in June 2014, my country has engaged in a complex process of structural reforms aimed at building a modern society based on the European development model. Our efforts have concentrated on steadily consolidating the rule of law and developing a functioning market economy, as well emphasizing a prominent social dimension and respect for human rights.
The strategic priorities for sectoral development include, first of all, modernizing infrastructure, managing resources efficiently, promoting a green economy and renewable energy and applying modern technologies in agriculture. We have also undertaken to reform the public administration and the public services, while ensuring gender equality and the promotion of youth. We have the political will needed to fully implement those reforms, and in that endeavour we will continue to rely on the support of our development partners, particularly the European Union and the United Nations.
The Republic of Moldova fully shares the view that the prevention and peaceful settlement of conflicts, in particular protracted ones, are indispensable conditions for implementing the 2030 Agenda for Sustainable Development. Considering the current lack of progress in settling protracted conflicts, there should be more direct involvement on the part of the appropriate United Nations bodies. We believe that no conflict in the world should be ignored by the United Nations, irrespective of whether it is on the Security Council’s agenda or not.
We appreciate the fact that the General Assembly has agreed to include and maintain on its agenda the item entitled “Protracted conflicts in the GUAM area and their implications for international peace, security and development”. Contrary to the fears of some, the General Assembly’s deliberations on that item do not undermine the existing mechanisms for negotiating the settlement of conflicts in the area of the Organization for Democracy and Economic Development, made up of Georgia, Ukraine, Azerbaijan and the Republic of Moldova (GUAM). On the contrary, it is the continued monitoring of the situation in the area, together with a proactive approach by the United Nations when its involvement is needed, that can prevent or counter attempts aimed at changing the political borders of some GUAM States through methods that have nothing to do with democracy and international law.
I take this opportunity to express the Republic of Moldova’s deep concern about the ongoing armed conflict in eastern Ukraine, which endangers peace and security in our region, and to once again reiterate our full support for Ukraine’s sovereignty and territorial integritye.
Since 1992, we have repeatedly referred from this rostrum to the unresolved conflict in the eastern part of the Republic of Moldova, which is also complicated by the illegal stationing of foreign military forces on our national territory. We have underlined that, unlike other, similar conflicts in the post-Soviet space, the Transnistrian conflict, while less intricate, could be resolved more easily if all the parties concerned displayed the necessary political will. In our case, there is no ethnic or religious enmity, and the populations on both banks of the Nistru River could live in peace and mutual understanding within a reintegrated Moldovan State.
Despite our efforts over the past 25 years, including the involvement of international actors, we have not succeeded in settling this political conflict. We will continue to work to come up with a solution in the existing 5+2 settlement format. For us, it is extremely important that the solution be based on respect for the sovereignty and territorial integrity of the Republic of Moldova, while providing a special status for the Transnistrian region, as stipulated in the relevant documents of the Organization for Security and Cooperation in Europe (OSCE).
We firmly believe that the settlement process could be based on the transformation of the current trilateral peacekeeping force, which also includes a Russian contingent, into a multinational civilian mission with an international mandate. In that regard, I would like to emphasize that the trilateral disengagement force established in accordance with the Moldovan-Russian ceasefire agreement of 21 July 1992 fulfilled its remit long ago. That obsolete mechanism has become a factor in preserving the conflict and has failed to ensure the full demilitarization of the security zone and eliminate obstacles to the free movement of people, goods and services.
Contrary to our expectations, the Russian Federation has not yet withdrawn its military forces from the territory of the Republic of Moldova, in accordance with its international commitments as stipulated in the Moldovan-Russian ceasefire agreement of July 1992, the Moldovan-Russian agreement of October 1994 and in the relevant OSCE documents, in particular the political declaration adopted at the OSCE Istanbul Summit in 1999.
I would like to make it clear that those military forces are distinct and should not be confused with the Russian contingent that participates in the trilateral peacekeeping force, which is operating on the basis of an ad hoc arrangement. The military exercises conducted regularly in the Transnistrian region by Russian troops, with the increased participation of paramilitary forces belonging to the separatist regime in Tiraspol, pose a continuing security threat to the Republic of Moldova. The joint military drills are in flagrant violation of express obligations stipulated in the Moldovan-Russian ceasefire agreement of 1992.
According to OSCE reports, the Operative Group of Russian Troops has stockpiled more than 21,000 metric tons of weapons and ammunition. The Government of the Republic of Moldova neither controls nor supervises those weapons and munitions. Due to the complete lack of access to those foreign-controlled stockpiles — some of which may pose substantial environmental danger — the munitions’ technical condition cannot be assessed and transfers of them within that territory or outside it cannot be monitored.
For the same reasons, the Republic of Moldova is unable to fulfil its international obligations as a State party under various international disarmament conventions. Although they are located on the territory of the Republic of Moldova, those weapons and munitions are not under its jurisdiction or control. Taking into account the commitments of the Russian Federation, the fundamental principles of international law and the provisions of the Constitution of the Republic of Moldova regarding its permanently neutral status and its non-admission of the deployment of other States’ military troops on its national territory, we firmly reiterate our request for the complete and unconditional withdrawal of the so-called Operative Group of Russian Troops, a successor to the former fourteenth Soviet army, which is illegally stationed on the territory of the Republic of Moldova. In that context, I should also invoke the declaration on 21 July by the Parliament of the Republic of Moldova that calls on the Russian Federation to resume and finalize the process of withdrawing its troops and munitions from the territory of the Republic of Moldova.
Mindful that the United Nations has the primary responsibility for the maintenance of peace and security, the Republic of Moldova, in accordance with Article 11 of the Charter of the United Nations, requests the inclusion on the agenda of the seventy- second session of the General Assembly of a new item entitled “Withdrawal of foreign military forces from the territory of the Republic of Moldova.” In that regard, I respectfully call on all States Members of the United Nations to support that legitimate request, which is fully compliant with the principles of the Charter and represents the fundamental interests of the Republic of Moldova. We hope that the inclusion of that item on the General Assembly’s agenda and its further consideration by Member States in a constructive and non-politicized manner, will constitute an important and necessary exercise in preventive diplomacy, in a country and a region where the maintenance of peace and security is persistently undermined by a lack of dialogue based on mutual respect and respect for the fundamental principles of international law.